Motion by appellants for an amendment to the directions in the opinion and decision of this court filed in the above case on December 31, 1936.
The decision in the above entitled case proceeded on the theory that the trustee, in order to escape surcharge of the amount of the purchase price for certain assets designated as the O'Donnell and Hancock bonds, must produce vouchers or prior records to prove the source and time of the purchase thereof.
The findings of the trial court pertinent to this motion are as follows:
"XLII (e) That the Goodhue County National Bank has not any vouchers representing this expenditure in the amount of Five Thousand and no/100 Dollars ($5,000) nor has any record to indicate from whom the bonds were purchased."
"XLIII (c) That the Goodhue County National Bank has not any vouchers representing this expenditure in the amount of Two Thousand Five Hundred and no/100 ($2,500) nor has any record to indicate from whom the bonds were purchased."
From the findings quoted it is clear that the trustee bank has neither vouchers nor any other type of records to indicate from *Page 571 
whom the bonds in question were purchased. The findings refer to the O'Donnell bonds and the Hancock bonds, respectively. Consequently appellants are entitled to the relief asked.
It is therefore ordered that the opinion in the above matter filed December 31, 1936, be amended as follows:
By striking out the following words in the fourth paragraph from the end of the court's opinion: "if on another hearing the respondent cannot satisfactorily prove the absence of financial interest in these transactions," so that the paragraph reads only: "The beneficiaries herein have elected to reject both of these assets, and we are compelled to conclude that they have every right to do so."
By striking out the following words in the next to the last paragraph of the opinion: "unless the respondent can make satisfactory showing that it performed its duties as trustee with respect thereto in accordance with the views hereinbefore expressed."
By striking the final paragraph of the opinion and inserting in lieu thereof the following: "We conclude that the court's order must be reversed and modified by amending the conclusions of law according to the views hereinbefore expressed and by increasing the surcharge in the principal amount of $7,500, the sum represented by the O'Donnell and Hancock bonds."
So ordered.